Title: 9th.
From: Adams, John Quincy
To: 


       Walk’d about the town, with Mr. Hazen, White and Foster. Went to see Miss Hazen, the Miss McKinstry’s, Mr. Thaxter, and Judge Sargeant, who was very much fatigued by riding from Boston yesterday. He proposes going into Berkshire next week, and is already imagining all the difficulties of travelling that way, with terror. His journey thither will probably be more fatiguing than his jaunt from Boston. We drank tea, with Miss McKinstry, went to Mr. Duncan’s to show Foster the beauty; and spent the evening at Mr. Bartlett’s, in singing, playing cards &c.
       Snow’d and rained the greatest part of the day.
      